Exhibit 10.24
Execution Copy


VOTING AGREEMENT
This VOTING AGREEMENT, dated as of May 15, 2017 (this “Agreement”), is by and
between Sandy Spring Bancorp, Inc., a Maryland corporation (“Parent”), and the
undersigned shareholder (the “Shareholder”) of WashingtonFirst Bankshares, Inc.,
a Virginia corporation (the “Company”). Capitalized terms used herein and not
defined shall have the meanings specified in the Merger Agreement (as defined
below).
WHEREAS, concurrently with the execution of this Agreement, the Company, Parent
and Touchdown Acquisition, Inc., a Virginia corporation and wholly-owned
subsidiary of Parent (“Merger Sub”), are entering into an Agreement and Plan of
Merger (the “Merger Agreement”) pursuant to which, among other transactions, (i)
Merger Sub will merge with and into the Company on the terms and conditions set
forth therein, with the Company surviving such merger as a wholly-owned
subsidiary of Parent (the “First-Step Merger”) and (ii) immediately thereafter,
the Company will merge with and into Parent, with Parent being the surviving
corporation and, in connection therewith, each share of the common stock, par
value $0.01 per share, of the Company (“Company Common Stock”) issued and
outstanding immediately prior to the Effective Time will, without any further
action on the part of the holder thereof, be automatically converted into the
right to receive the Merger Consideration as set forth in the Merger Agreement,
subject to the terms and conditions set forth therein;
WHEREAS, as of the date hereof, the Shareholder is the beneficial owner of, has
the sole right to dispose of and has the sole right to vote, the number of
shares of Company Common Stock set forth below the Shareholder’s signature on
the signature page hereto (such Company Common Stock, together with any other
capital stock of the Company acquired by the Shareholder after the execution of
this Agreement and over which the Shareholder exercises the sole right of
disposition and voting, whether acquired directly or indirectly, upon the
exercise of options, conversion of convertible securities or otherwise, and any
other securities issued by the Company that are entitled to vote on the approval
the Merger Agreement held or acquired by the Shareholder (whether acquired
heretofore or hereafter), being collectively referred to herein as the
“Shares”);
WHEREAS, obtaining the Requisite Company Vote is a condition to the consummation
of the transactions contemplated by the Merger Agreement; and
WHEREAS, as a condition and an inducement to Parent’s willingness to enter into
the Merger Agreement and incur the obligations set forth therein, Parent has
required that the Shareholder enter into this Agreement.
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
Section 1.Agreement to Vote; Restrictions on Voting and Dispositions.





--------------------------------------------------------------------------------





(a)    Agreement to Vote Company Common Stock. The Shareholder hereby
irrevocably and unconditionally agrees that from the date hereof until the
Expiration Time (as defined below), at any meeting (whether annual or special
and each adjourned or postponed meeting) of the Company’s shareholders, however
called, the Shareholder will (x) appear at such meeting or otherwise cause all
of the Shareholder’s Shares to be counted as present thereat for purposes of
establishing a quorum and (y) vote or cause to be voted all of such Shares, (1)
in favor of the approval of the Merger Agreement, the First-Step Merger and the
other transactions contemplated by the Merger Agreement, (2) against any
Acquisition Proposal, without regard to any recommendation to the shareholders
of the Company by the Board of Directors of the Company concerning such
Acquisition Proposal, and without regard to the terms of such Acquisition
Proposal, or other proposal made in opposition to or that is otherwise in
competition or inconsistent with the transactions contemplated by the Merger
Agreement, (3) against any agreement, amendment of any agreement (including the
Company’s articles of incorporation and bylaws), or any other action that is
intended or would reasonably be expected to prevent, impede, or interfere with,
delay, postpone, or discourage the transactions contemplated by the Merger
Agreement and (4) against any action, agreement, transaction or proposal that
would reasonably be expected to result in a breach of any representation,
warranty, covenant, agreement or other obligation of the Company in the Merger
Agreement.
(b)    Restrictions on Transfers. The Shareholder hereby agrees that, from the
date hereof until the earlier of the receipt of the Requisite Company Vote or
the Expiration Time, the Shareholder shall not, and shall not enter into any
agreement, arrangement or understanding to, directly or indirectly, sell, offer
to sell, give, pledge, grant a security interest in, encumber, assign, grant any
option for the sale of or otherwise transfer or dispose of (each, a “Transfer”)
any Shares (i) other than in connection with bona fide estate planning purposes
to his or her affiliates (as defined in the Merger Agreement) or immediate
family members; provided that as a condition to such Transfer, such affiliate or
immediate family member, as applicable, shall be required to execute an
agreement that is identical in form and substance to this Agreement; provided,
further, that the Shareholder shall remain jointly and severally liable for the
breaches by any of his or her affiliates or immediate family members of the
terms of such identical agreement, (ii) except in connection with (A) the
exercise of outstanding stock options in order to pay the exercise price of such
stock options or satisfy any withholding taxes triggered by such exercise or (B)
the withholding or sale of the minimum number of shares necessary to satisfy
withholding taxes triggered by the vesting of outstanding restricted stock
awards; or (iii) by will or operation of law, in which case this Agreement shall
bind the transferee. Any Transfer in violation of this Section 1(b) shall be
null and void. The Shareholder further agrees to authorize and request the
Company to notify the Company’s transfer agent that there is a stop transfer
order with respect to all of the Shares owned by the Shareholder.
(c)    Transfer of Voting Rights. The Shareholder hereby agrees that the
Shareholder shall not deposit any Shares in a voting trust, grant any proxy or
power of attorney or enter into any voting agreement or similar agreement,
arrangement or understanding in contravention of the obligations of the
Shareholder under this Agreement with respect to any of the Shares.


2



--------------------------------------------------------------------------------





(d)    Acquired Shares. Any Shares or other voting securities of the Company
with respect to which beneficial ownership and the sole rights of disposition
and voting are acquired by the Shareholder, including, without limitation, by
purchase, as a result of a stock dividend, stock split, recapitalization,
combination, reclassification, exchange or change of such Shares or upon
exercise or conversion of any securities of the Company, if any, after the date
hereof shall automatically become subject to the terms of this Agreement.
(e)    No Inconsistent Agreements. The Shareholder hereby agrees that he or she
shall not enter into any agreement, arrangement or understanding with any person
prior to the termination of this Agreement, directly or indirectly, to vote,
grant a proxy or power of attorney or give instructions with respect to the
voting of the Shareholder’s Shares in any manner which is inconsistent with this
Agreement.
Section 2.    Representations, Warranties and Covenants of the Shareholder.
(a)    Representations and Warranties. The Shareholder represents and warrants
to Parent as follows:
(i)    Capacity; Consents. The Shareholder is an individual and has all
requisite capacity, power and authority to enter into and perform his or her
obligations under this Agreement. No filing with, and no permit, authorization,
consent or approval of, a Governmental Entity is necessary on the part of the
Shareholder for the execution, delivery and performance of this Agreement by the
Shareholder or the consummation by the Shareholder of the transactions
contemplated hereby.
(ii)    Due Execution. This Agreement has been duly executed and delivered by
the Shareholder.
(iii)    Binding Agreement. Assuming the due authorization, execution and
delivery of this Agreement by Parent, this Agreement constitutes the valid and
binding agreement of the Shareholder, enforceable against the Shareholder in
accordance with its terms (except in all cases as such enforceability may be
limited by the Enforceability Exceptions).
(iv)    Non-Contravention. The execution and delivery of this Agreement by the
Shareholder does not, and the performance by the Shareholder of his or her
obligations hereunder and the consummation by the Shareholder of the
transactions contemplated hereby will not, violate or conflict with, or
constitute a default under, any agreement, instrument, contract or other
obligation or any order, arbitration award, judgment or decree to which the
Shareholder is a party or by which the Shareholder or his or her property or
assets is bound, or any statute, rule or regulation to which the Shareholder or
his or her property or assets is subject. Except as contemplated by this
Agreement, neither the Shareholder nor any of his or her affiliates (1) has
entered into any voting agreement or voting trust with respect to any Shares or
entered into any other contract relating to the voting, transfer or disposition
of the Shares or (2) has appointed or granted a proxy or power of attorney with
respect to any Shares.


3



--------------------------------------------------------------------------------





(v)    Ownership of Shares. Except for restrictions in favor of Parent pursuant
to this Agreement, the Shareholder beneficially owns all of the Shareholder’s
Shares free and clear of any proxy or voting restriction, and has sole voting
power and sole power of disposition with respect to such Shares with no
restrictions on the Shareholder’s rights of voting or disposition pertaining
thereto, and no person other than the Shareholder has any right to direct or
approve the voting or disposition of any of the Shareholder’s Shares. As of the
date hereof, the number of the Shareholder’s Shares is set forth below the
Shareholder’s signature on the signature page hereto.
(vi)    Legal Actions. There is no action, suit, investigation, complaint or
other proceeding pending against the Shareholder or, to the knowledge of the
Shareholder, any other person or, to the knowledge of the Shareholder,
threatened against the Shareholder or any other person that restricts or
prohibits (or, if successful, would restrict or prohibit) the exercise by Parent
of its rights under this Agreement or the performance by any party of its
obligations under this Agreement.
(b)    Covenants. From the date hereof until the Expiration Time:
(i)    The Shareholder agrees not to take any action that would make any
representation or warranty of the Shareholder contained herein untrue or
incorrect or have the effect of preventing, impeding, delaying, interfering with
or adversely affecting the performance by the Shareholder of his or her
obligations under this Agreement.
(ii)    The Shareholder hereby agrees to promptly notify Parent of the number of
shares of Company Common Stock acquired by the Shareholder and over which the
Shareholder exercises sole rights of disposition and voting, if any, after the
date hereof. Any such shares shall be subject to the terms of this Agreement as
though owned by the Shareholder on the date hereof and shall be deemed “Shares”
for all purposes hereof.
(iii)    The Shareholder hereby authorizes Parent and the Company to publish and
disclose in any announcement or disclosure required by applicable law and any
proxy statement or prospectus filed in connection with the transactions
contemplated by the Merger Agreement the Shareholder’s identity and ownership of
the Shares and the nature of the Shareholder’s obligation under this Agreement.
Section 3.    Further Assurances. From time to time, at the request of Parent
and without further consideration, the Shareholder shall execute and deliver
such additional documents and take all such further action as may be necessary
to consummate and make effective the transactions contemplated by this
Agreement.
Section 4.    Capacity.
(a)    The Shareholder does not make any agreement or understanding herein as a
director of the Company. The Shareholder signs this Agreement solely in the
Shareholder’s capacity as a beneficial owner of the Shares, and nothing herein
shall limit or affect any actions taken in the Shareholder’s capacity as a
director of the Company, including


4



--------------------------------------------------------------------------------





complying with or exercising such Shareholder’s fiduciary duties as a member of
the Board of Directors of the Company.
(b)    The term “Shares” shall not include any securities beneficially owned by
the Shareholder as a trustee or fiduciary, and this Agreement is not in any way
intended to affect the exercise by the Shareholder of his or her fiduciary
responsibility in respect of any such securities.
Section 5.    Termination. Other than this Section 5 and Section 6, which shall
survive any termination of this Agreement, this Agreement will terminate upon
the earlier of (a) the Effective Time and (b) the date of termination of the
Merger Agreement in accordance with its terms (the “Expiration Time”); provided
that no such termination shall relieve any party hereto from any liability for
any breach of this Agreement occurring prior to such termination.
Section 6.    Miscellaneous.
(a)    Expenses. All expenses incurred in connection with this Agreement and the
transactions contemplated by this Agreement shall be paid by the party incurring
such expenses.
(b)    Notices. Any notice required to be given hereunder shall be sufficient if
in writing, and sent by email or facsimile transmission (with confirmation), by
reliable overnight delivery service (with proof of service), hand delivery or
certified or registered mail (return receipt requested and first-class postage
prepaid), addressed as follows:
(i)    If to Parent, to:
Sandy Spring Bancorp, Inc.
17801 Georgia Avenue
Olney, MD 20832
Attention:    Ronald E. Kuykendall
EVP, General Counsel & Secretary
Facsimile:
301.774.8434

Email: rkuykendall@sandyspringbank.com
with a copy (which shall not constitute notice) to:
Kilpatrick Townsend & Stockton LLP
607 14th Street NW
Washington, DC 20005
Attention: Aaron M. Kaslow
Facsimile: 202.204.5600
Email: akaslow@kilpatricktownsend.com
(ii)    If to the Shareholder, to the address of the Shareholder set forth below
the Shareholder’s signature on the signature pages hereto.


5



--------------------------------------------------------------------------------





(c)    Amendments, Waivers, Etc. This Agreement may not be amended, changed,
supplemented, waived or otherwise modified or terminated except by an instrument
in writing signed by each of the parties hereto.
(d)    Successors and Assigns. No party hereto may assign any of its rights or
delegate any of its obligations under this Agreement without the prior written
consent of the other party hereto, except Parent may, without the consent of the
Shareholder, assign any of Parent’s rights and delegate any of Parent’s
obligations under this Agreement to any affiliate of Parent. Subject to the
preceding sentence, this Agreement shall be binding upon and shall inure to the
benefit of and be enforceable by the parties and their respective successors and
assigns, including without limitation any corporate successor by merger or
otherwise. Notwithstanding any Transfer of shares of Company Common Stock
consistent with this Agreement, the transferor shall remain liable for the
performance of all obligations of transferor under this Agreement.
(e)    Third Party Beneficiaries. Nothing expressed or referred to in this
Agreement will be construed to give any person, other than the parties to this
Agreement and their respective successors and permitted assigns, any legal or
equitable right, remedy or claim under or with respect to this Agreement or any
provision of this Agreement.
(f)    No Partnership, Agency, or Joint Venture. This Agreement is intended to
create, and creates, a contractual relationship and is not intended to create,
and does not create, any agency, partnership, “group” (as such term is used in
Section 13(d) of the Exchange Act), joint venture or any like relationship
between the parties hereto.
(g)    Entire Agreement. This Agreement embodies the entire agreement and
understanding among the parties hereto relating to the subject matter hereof and
supersedes all prior agreements and understandings relating to such subject
matter.
(h)    Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule or law, or public
policy, all other terms and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party hereto. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the extent
possible.
(i)    Specific Performance; Remedies Cumulative. The parties hereto acknowledge
that money damages are not an adequate remedy for breaches of this Agreement,
that any breach of this Agreement would cause irreparable harm to the
non-breaching party and that any party, in addition to any other rights and
remedies which the parties may have hereunder or at law or in equity, may, in
its sole discretion, apply to a court of competent jurisdiction for specific
performance or injunction or such other relief as such court may deem just and
proper in order to enforce this Agreement or prevent any violation hereof and,
to the extent permitted by


6



--------------------------------------------------------------------------------





applicable law, each party waives any objection to the imposition of such
relief. All rights, powers and remedies provided under this Agreement or
otherwise available in respect hereof at law or in equity shall be cumulative
and not alternative, and the exercise or beginning of the exercise of any such
right, power or remedy by any party shall not preclude the simultaneous or later
exercise of any other such rights, powers or remedies by such party.
(j)    No Waiver. The failure of any party hereto to exercise any right, power
or remedy provided under this Agreement or otherwise available in respect hereof
at law or in equity, or to insist upon compliance by any other party hereto with
its obligations hereunder, and any custom or practice of the parties at variance
with the terms hereof, shall not constitute a waiver by such party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.
(k)    Governing Law. This Agreement and all disputes or controversies arising
out of or relating to this Agreement or the transactions contemplated hereby
shall be governed by, and construed in accordance with, the internal laws of the
State of Maryland, without regard to any applicable conflicts of law principles
(except that matters relating to the Shareholder’s fiduciary duties as a member
of the Board of the Directors of the Company shall be subject to the laws of the
Commonwealth of Virginia).
(l)    Submission to Jurisdiction. The parties hereto agree that any suit,
action or proceeding brought by either party to enforce any provision of, or
based on any matter arising out of or in connection with, this Agreement or the
transactions contemplated hereby shall be brought in any federal or state court
located in the State of Maryland. Each of the parties hereto submits to the
jurisdiction of any such court in any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of, or in
connection with, this Agreement or the transactions contemplated hereby, and
hereby irrevocably waives the benefit of jurisdiction derived from present or
future domicile or otherwise in such action or proceeding. Each party hereto
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.
(m)    Waiver of Jury Trial. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES, AND THEREFORE EACH PARTY HEREBY KNOWINGLY, INTENTIONALLY
AND VOLUNTARILY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION, DIRECTLY OR INDIRECTLY,
ARISING OUT OF, OR RELATING TO, THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (B) EACH PARTY


7



--------------------------------------------------------------------------------





UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER AND (C) EACH
PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
(n)    Drafting and Representation. The parties hereto have participated jointly
in the negotiation and drafting of this Agreement. No provision of this
Agreement will be interpreted for or against any party because that party or its
legal representative drafted the provision.
(o)    Name, Captions, Gender. Section headings of this Agreement are for
reference purposes only and are to be given no effect in the construction or
interpretation of this Agreement. Whenever the context may require, any pronoun
used herein shall include the corresponding masculine, feminine or neuter forms.
(p)    Counterparts. This Agreement may be executed by facsimile or other
electronic means and in any number of counterparts, each of which shall be
deemed to be an original, but all of which together shall constitute one
instrument. Each counterpart may consist of a number of copies each signed by
less than all, but together signed by all, the parties hereto.
[Signature Pages Follow]




8



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date and year first written above.
SANDY SPRING BANCORP, INC.


 
 
By:
 
 
Name:
 
Title:
 
 







































[Signature Page to Voting Agreement]





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date and year first written above.
SHAREHOLDER


 
Signature
 
 
 
Print Name
 
 
Number of Shares of Company Common
Stock:
 
 
 
Address:
 
 
 
 
 
Facsimile:
 
Email:
 





[Signature Page to Voting Agreement]



